DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 05/18/2021.
Claims 2, 4-5 and 8-19 and 23 are canceled.
Claims 1, 3, 6-7, 20-22 and 24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2021 has been entered.

Response to Amendment/Arguments
101
The standing rejections are withdrawn by Examiner.

103
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 20 is objected to because of the following informalities. Claim 20 recites “update the expiry date of the payment card record associated and the conditions of usage with the physical payment card with an extended expiry date and with an updated credit card limit in the database”, where it appears the “associated” was not included in the intended location of the claim limitation. Appropriate correction is required to rather recite “update the expiry date of the payment card record associated with the physical payment card with an extended expiry date and with an updated credit card limit in the database”, which for purposes of examination the claim will be interpreted as.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Unclear Scope
Claim 24 recites "transmit a payment authorization message to a payment network”. However, claim 20, which claim 24 depends upon, recites “receive a payment authorization request from a payment network server …”. Thus, it is unclear whether the “payment network” of claim 24 is the same or different entity than the “payment network server” of claim 20. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shooks (US 2002/0019781 A1) in view of Ross (US 2012/0265681 A1) in view of Ranard (US 2004/0065729 A1) in view of Monk (US 2010/0019030 A1).

Claim 1:
Shooks teaches:
generating, by an issuer server computer (Fig.1 item 3, Fig.2 item 3; paras 27, 36), a payment card record in a database (Fig.1 item 7, Fig.2 item 7; paras 27, 32, 34), wherein the payment card record comprises at least an expiry date (para 40)
receiving, by the issuer server computer from a payment network server (Fig.1 item 2; paras 27), a payment authorization request comprising account data identifying the physical payment card (paras 49, 53)
obtaining, by the issuer server computer from the database using the account data (paras 40, 50, 53-54), the payment card record for the physical payment card comprising the expiry date (paras 40, 50, 54)
Shooks does not teach:
instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer
determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date
determining, by the issuer server computer, that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
updating, by the issuer server computer, the expiry date and the conditions of usage of the payment card record associated with the physical payment card with an extended expiry date and with an updated credit card limit in the database
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date and the updated credit card limit
Ross teaches:
determining, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121), that payment card services should continue to be provided to the consumer (Fig.6 item 612; para 135) and that revisions should be made to conditions of usage of the physical payment card (Fig.1 items 120-130, Fig.1A items 120-145, Fig.2 items 250 and 260, Fig.3 items 120 and 340, Fig.5 items 506 and 508, Fig.6 items 610 and 612 and 614; paras 21, 51, 61-62, 79, 92, 122-123, 135-136)
updating, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121) … the conditions of usage of the payment card record associated with the physical payment card … with an updated credit card limit (Fig.4 item 408C; paras 84, 103) in the database (Fig.4 item 438)
transmitting, by the issuer server computer (Fig.4 item 430, Fig.5 item 503, Fig.6 item 605; paras 27, 57, 121) to a communication device of the consumer (Fig.5 item 505, Fig.6 item 603), a communication comprising … the updated credit card limit (Fig.5 item 524, Fig.6 item 618; paras 127, 138)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shooks to include determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the conditions of usage of the payment card record associated with the physical payment card with an updated credit card limit in the database, and transmitting to the consumer device a communication comprising the updated credit card limit, as taught by Ross, in order to improve customer financial management (Ross, paras 1-11).
Shooks in view of Ross does not teach:
instructing, by the issuer server computer, a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer
determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date
updating, by the issuer server computer, the expiry date … of the payment card record associated with the physical payment card with an extended expiry date … in the database
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date
Ranard teaches:
instructing, by the issuer server computer (Abstract; paras 6, 18), a payment fabricator unit (Fig.2A; para 20) to fabricate a physical payment card and transmit it to a consumer (Abstract; Fig.1 item 102; paras 6, 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shooks in view of Ross to include instructing a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer, as taught by Ranard, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
Shooks in view of Ross in view of Ranard does not teach:
determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date
updating, by the issuer server computer, the expiry date … of the payment card record associated with the physical payment card with an extended expiry date … in the database
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date
Monk teaches:
determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date (Fig.8 item 346; paras 65-66)
updating, by the issuer server computer, the expiry date … of the payment card record associated with the physical payment card with an extended expiry date … in the database (Fig.8 item 370; para 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shooks in view of Ross in view of Ranard to include determining, by the issuer server computer, that the expiry date is within a predetermined time window of a future date, and updating the expiry date of the payment card record associated with the physical payment card with an extended expiry date in the database, as taught by Monk, in order to improve card security (Monk, paras 65-66).
Shooks in view of Ross in view of Ranard in view of Monk does not teach:
transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date
However, the limitation “transmitting, by the issuer server computer to a communication device of the consumer, a communication comprising the extended expiry date” is interpreted as nonfunctional descriptive material of the “communication” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 3: 
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 1. Shooks also teaches:
setting, by the issuer server computer, a primary account number (PAN) for the physical payment card (paras 37, 40)
defining, by the issuer server computer, an auxiliary date different from the expiry date (para 40 “the date it was shipped”)
storing, by the issuer server computer, the PAN (paras 40, 50, 53-54), the expiry date (para 40, 50, 54) and the auxiliary date (para 40 “the date it was shipped”) in the database corresponding to the payment card record (Fig.1 item 7, Fig.2 item 7; paras 27, 32, 34)

Claim 20:
Shooks teaches:
A non-transitory computer readable medium storing executable instructions which when executed causes an issuer server processor of an issuer server computer to (paras 34, 75-77)
generate a payment card record in a database (Fig.1 item 7, Fig.2 item 7; paras 27, 32, 34), wherein the payment card record comprises at least an expiry date (para 40)
receive a payment authorization request from a payment network server (Fig.1 item 2; paras 27), the payment authorization request comprising account data identifying the physical payment card (paras 49, 53)
obtain from the database using the account data (paras 40, 50, 53-54), the payment card record for the physical payment card comprising the expiry date (paras 40, 50, 54)
Shooks does not teach:
instruct a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
update the expiry date of the payment card record and the conditions of usage associated with the physical payment card with an extended expiry date and with an updated credit card limit in the database
transmit a communication to a communication device of the consumer, the communication comprising the extended expiry date and the updated credit card limit
Ross teaches:
determine that payment card services should continue to be provided to the consumer (Fig.6 item 612; para 135) and that revisions should be made to conditions of usage of the physical payment card (Fig.1 items 120-130, Fig.1A items 120-145, Fig.2 items 250 and 260, Fig.3 items 120 and 340, Fig.5 items 506 and 508, Fig.6 items 610 and 612 and 614; paras 21, 51, 61-62, 79, 92, 122-123, 135-136)
update the conditions of usage associated with the physical payment card … with an updated credit card limit (Fig.4 item 408C; paras 84, 103) in the database (Fig.4 item 438)
transmit a communication to a communication device of the consumer (Fig.5 item 505, Fig.6 item 603), the communication comprising … the updated credit card limit (Fig.5 item 524, Fig.6 item 618; paras 127, 138)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Shooks to include determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the conditions of usage of the payment card record associated with the physical payment card with an updated credit card limit in the database, and transmitting to the consumer device a communication comprising the updated credit card limit, as taught by Ross, in order to improve customer financial management (Ross, paras 1-11).
Shooks in view of Ross does not teach:
instruct a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
update the expiry date of the payment card record … associated with the physical payment card with an extended expiry date … in the database
transmit a communication to a communication device of the consumer, the communication comprising the extended expiry date
Ranard teaches:
instruct a payment fabricator unit (Fig.2A; para 20) to fabricate a physical payment card and transmit it to a consumer (Abstract; Fig.1 item 102; paras 6, 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Shooks in view of Ross to include instructing a payment fabricator unit to fabricate a physical payment card and transmit it to a consumer, as taught by Ranard, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
Shooks in view of Ross in view of Ranard does not teach:
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
update the expiry date of the payment card record … associated with the physical payment card with an extended expiry date … in the database
transmit a communication to a communication device of the consumer, the communication comprising the extended expiry date
Monk teaches:
determine that the expiry date of the physical payment card is within a predetermined time window of a future date (Fig.8 item 346; paras 65-66)
update the expiry date of the payment card record … associated with the physical payment card with an extended expiry date … in the database (Fig.8 item 370; para 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Shooks in view of Ross in view of Ranard to include determine that the expiry date of the physical payment card is within a predetermined time window of a future date, and updating the expiry date of the payment card record associated with the physical payment card with an extended expiry date in the database, as taught by Monk, in order to improve card security (Monk, paras 65-66).
Shooks in view of Ross in view of Ranard in view of Monk does not teach:
transmit a communication to a communication device of the consumer, the communication comprising the extended expiry date
However, the limitation “transmit a communication to a communication device of the consumer, the communication comprising the extended expiry date” is interpreted as nonfunctional descriptive material of the “communication” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 21: 
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 20. Shooks also teaches:
set a primary account number (PAN) (paras 37, 40)
define an auxiliary date different from the expiry date of the physical payment card (para 40 “the date it was shipped”)
store the PAN (paras 40, 50, 53-54), the expiry date (para 40, 50, 54) and the auxiliary date (para 40 “the date it was shipped”) in the database corresponding to the payment card record for the physical payment card (Fig.1 item 7, Fig.2 item 7; paras 27, 32, 34)





Claims 6-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shooks in view of Ross in view of Renard in view of Monk and further in view of Reed (US 2012/0223146 A1).

Claim 6:
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 3. Shooks in view of Ross in view of Ranard in view of Monk does not teach:
encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card
Reed teaches:
encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card (para 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shooks in view of Ross in view of Ranard in view of Monk to include encoding the auxiliary date in the physical payment card in one of an electro-magnetically or optically-readable element of the physical payment card, as taught by Reed, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claim 7: 
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 6. Reed also teaches:
wherein one of the electro-magnetically or optically-readable element of the physical payment card comprises one of a magnetic element or an integrated circuit (para 30)

Claim 22:
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 21. Shooks in view of Ross in view of Ranard in view of Monk does not teach:
encode the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card
Reed teaches:
encode the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card (para 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Shooks in view of Ross in view of Ranard in view of Monk to include encoding the auxiliary date in one of an electro-magnetically or optically-readable element of the physical payment card, as taught by Reed, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shooks in view of Ross in view of Renard in view of Monk and further in view of Faith (US 2012/0278155 A1).

Claim 24:
Shooks in view of Ross in view of Ranard in view of Monk teach all limitations of claim 20. Shooks further teaches:
receive a further payment authorization request comprising the account data (paras 49, 53)
obtain from the database using the account data (paras 40, 50, 53-54), the extended expiry date of the physical payment card (paras 40, 50, 54)
determine that the extended expiry date has not passed (paras 50, 54)
Shooks in view of Ross in view of Ranard in view of Monk does not teach:
transmit a payment authorization message to a payment network
Faith teaches:
transmit a payment authorization message to a payment network (para 40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Shooks in view of Ross in view of Ranard in view of Monk to include transmit a payment authorization message to a payment network, as taught by Faith, in order to improve transaction security (Faith paras 2-12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685